Citation Nr: 1137479	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection under the provisions of 38 U.S.C.A. § 1151 for left leg paresis claimed to be due to heart catheterization surgery performed by the VA Medical Center in New Port Richey, Florida in August 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1966 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran had a hearing before the Board in May 2011 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he has left leg paresis as a result of a botched heart catheterization surgery.  Although he concedes he signed a consent release form, he testified before the Board that consent was given when he was already given anesthesia and prepped for surgery.  Accordingly, he did not know what he was signing.

He further claims the doctor who performed the surgery was a "new" doctor who admitted he never did the procedure before and was going to be "walked through it."  

Prior to his surgery, the Veteran claims he was active and able to walk, run and perform daily tasks from himself.  Since the surgery, the Veteran and his mother testified that the Veteran is wheelchair bound and requires her constant aid and attendance.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the medical evidence indicates the Veteran underwent heart catheterization surgery on August 10, 2007 and consent was obtained the same day as the surgery.  Catheterization revealed triple vessel disease and severe peripheral vascular disease.  VA treatment records further indicate the Veteran was agitated and made quick movements on the table disturbing the catheter site.  The Veteran was also suspected to have had a stroke during the procedure, but the Veteran would not sit still for a CT scan workup to confirm the stroke.  After the procedure, it is clear the Veteran suffered with left leg weakness and paresis.  Loss of leg function is a known risk of the procedure listed on the consent form signed by the Veteran.

Although the Veteran's left leg weakness is a known complication of the surgical procedure, the Veteran was never afforded a VA examination to ascertain whether the extent of the Veteran's left leg disorder was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  See 38 C.F.R. § 3.361 (2011).  The VA treatment records clearly indicate there were some complications during the procedure, to include a suspected stroke.  The Veteran believes the complications were caused by an inexperienced doctor and not due to a stroke.  The Board finds a VA medical opinion is necessary to render a decision here. 

The RO should also take this opportunity to obtain recent VA outpatient treatment records from September 2008 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records and treatment from the VA medical system in Tampa, Florida from September 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.   After obtaining the above records to the extent available, schedule the Veteran for an appropriate examination for his claimed left leg pareses to determine the extent and likely etiology of any condition(s) found, specifically addressing the following:

Does the Veteran currently have additional disability, to include left leg pareses, that is at least as likely as not (1) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the New Port Richey, Florida VA Medical Center in providing the Veteran's heart catheterization surgery in August 2007; or (2) is due to an event not reasonably foreseeable. The examiner should provide a rationale for all opinions expressed.  

The claims folder must be reviewed by the examiner(s) and the examiner(s) should provide a complete rationale for any opinion given without resorting to speculation resolving all conflicting medical opinions, to include the opinion rendered by a VA physician in November 2007 that the Veteran suffered from a stroke.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  After the above is complete, readjudicate the Veteran's claim, specifically considering the criteria under 38 C.F.R. § 3.361 (2011).  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  They should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


